UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22228 Investment Company Act file number PNMAC Mortgage Opportunity Fund, LP 6101 Condor Drive Moorpark , California 93021 Jeff Grogin, Secretary PNMAC MORTGAGE OPPORTUNITY FUND, LP 6101 Condor Drive,Moorpark , California 93021 (818) 224-7050 Copies to: Richard T. Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 Date of fiscal year end: December 31 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. PNMAC Mortgage Opportunity Fund, LP Schedule of Investments September 30, 2012 (Unaudited) Shares or Principal Amount Fair Value INVESTMENTS - 100.3% Mortgage Investments - 83%* PNMAC Mortgage Co., LLC^ $ $ PNMAC Mortgage Co Funding, LLC^ PNMAC Mortgage Co Funding II, LLC^ PNMAC Mortgage Co. (FI), LLC^ Total Mortgage Investments (Cost $240,303,758) Mortgage-Backed Securities - 11.3%* PENNYMAC Asset-Backed Certificates: PNMAC 2011-NPL1 M1 5.25%, 09/25/51** SWDNSI Trust Series 2010-2^ Total Mortgage-Backed Securities (Cost $38,738,712) Short-Term Investments - 6.0%* Black Rock Liquidity Fund - TempFund Institutional Shares^ Total Short-Term Investments (Cost $20,975,537) TOTAL INVESTMENTS- 100.3%* (Cost $300,018,007) Liabilities in Excess of Other Assets - (0.3%)* ) TOTAL PARTNERS' CAPITAL - 100%* $ * Percentages are stated as a percent of partners' capital. ^ Investment represents securitiesheld or issued by related parties All investments are in the United States of America The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows**: Cost of investments $ Net unrealized appreciation $ **Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. FAS 157 -Summary of Fair Value Exposure at September 30, 2012. PNMAC Mortgage Opportunity Fund, LP (the “Master Fund”) carries its investments at fair value.The Fund applies the hierarchy described in the Fair Value Measurements and Disclosures topic of the Financial Accounting Standards Board's Accounting Standards Codification, which prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active markets for identical assets (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements) when market prices are not readily available or reliable. Each financial instrument's level assignment within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement for that particular instrument.The three levels of the hierarchy are described below: Level 1 - Quoted prices in active market for identical securities. Level 2 - Prices determined using other significant observable inputs.Observable inputs are inputs that other market participants would use in pricing a security.These may include quoted prices for similar securities, interest rates, prepayments speeds, credit risk and others. Level 3 - Prices determined using significant unobservable inputs.In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used. Unobservable inputs reflect the Master Fund's own assumptions about the factors market participants would use in pricing an investment, and would be based on the best information available. Changes in valuation techniques may also result in transfer in or out of an investment's assigned level within the hierarchy. Following is a summary of financial statement items that are measured at estimated fair value on a recurring basis as of September 30, 2012: Description Total Level 1 Level 2 Level 3 Short-term Investments $ $ $
